Civil action for specific performance to enforce contract to buy land. Defense interposed upon the ground that the title offered was defective. Judgment for plaintiff. Defendants appealed.
Several serious exceptions are entered on the record, but a careful perusal of the whole case confirms us in the belief that substantial justice has been done without violence to any legal principle. Therefore, the judgment as entered below will be affirmed. The case presents no new or novel point of law which would seem to warrant an extended discussion, or which we apprehend would be helpful or beneficial to the profession. Hence we shall not undertake to state the facts, which are not in dispute but somewhat complicated, and make a rather long story.
After a careful and painstaking examination of the whole record, we have discovered no reversible error on the part of the trial court. The judgment will be upheld.
Affirmed. *Page 769